DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/10/2021 has been entered.
Claims 1, 8, and 15 have been amended.
Claims 1-20 remain pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend Claim 1 as follows:
1. A system comprising:
a plurality of registers storing an error state for the system; and
control logic coupled to one or more execution units and the plurality of registers, wherein the control logic is configured to:
detect an attempt by a software module of a plurality of software modules executed, by circuitry of 

responsive to determining that the access is being attempted by a software module of the second class: 
determine whether to allow or block the attempt to access the error state based on settings programmed by a software module of the first class; and
prevent the software module of the second class from accessing the error state responsive to detecting a first indication in the settings, wherein the first indication is inaccessible to the software module of the second class.

Please replace Claim 8 as follows:
	8.  A method comprising:
storing program instructions of at least one software module of a first class and at least one software module of a second class in one or more memory devices of a computing system;
executing, by circuitry of one or more execution units, the program instructions of at least a software module of the first class and a software module of the second class;
detecting, by control logic of the computing system, an attempt by a software module executed by one of the one or more execution units to access an error state of the computing system;

responsive to determining that the access is being attempted by a software module of the second class:
determining whether to allow or block the attempt to access the error state based on settings programmed by a software module of the first class; and
preventing the software module of the second class from accessing the error state responsive to detecting a first indication in the settings, wherein the first indication is inaccessible to the software module of the second class.

Authorization for this examiner’s amendment was given in an interview with Rory Rankin, Reg. No. 47884 on 02/26/2021.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 8, and 15 were neither found through a search

For independent claim 1: 
“… detect an attempt by a software module of a plurality of software modules executed, by circuitry of the one or more execution units, to access the error state;
determine whether the access is being attempted by a software module of a first class or by a software module of a second class, wherein each of the software module of the first class and the software module of the second class is configured to handle errors occurring on a given one of the one or more execution units…”, and equivalent clauses for claims 8 and 15.
The combination of Marisetty and Strongin, as shown in previous Office Actions, teaches control logic coupled to one or more execution units that may detect an attempt by software module of a first class or a second class and allow or prevent that software’s access to a register with error information based on a setting. However, it does not teach that the software modules of either class are configured to handle errors occurring on either execution unit. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUROSU ALTAF whose telephone number is (408)918-7543.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.R.A./Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114